Exhibit 99.7 Computershare Investor Services Inc. Stock Transfer Services Montreal Trust Centre 510 Burrard Street Vancouver, British Columbia Canada V6C 3B9 Tel:604.661.9400 Fax:604.661.9401 October 28, 2010 To: All Applicable Commissions & Exchanges Dear Sirs: Subject: Titan Trading Analytics Inc. We confirm that the following material was sent by pre-paid mail on October 26th, 2010 to the registered shareholders of Common shares of the subject Corporation: A Notice of Annual and Special General Meeting of Shareholders/Information Circular B Form of Proxy – Registered Shareholders C Supplemental Mailing List Return card D
